UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1407


ROMULO HERNANDEZ ARGUETA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 23, 2018                                        Decided: August 27, 2018


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Romulo Hernandez Argueta, Petitioner Pro Se. Jonathan Kevin Ross, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Romulo Hernandez Argueta, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s denial of his applications for withholding of removal and protection

under the Convention Against Torture. We dismiss the petition for review for lack of

jurisdiction because it was untimely filed.

       “The petition for review must be filed not later than 30 days after the date of the

final order of removal.” 8 U.S.C. § 1252(b)(1) (2012). This time period is “jurisdictional

in nature and must be construed with strict fidelity to [its] terms.” Stone v. INS, 514 U.S.
386, 405 (1995). It is “not subject to equitable tolling.” Id.

       The Board’s decision was issued on March 1, 2018.            Pursuant to 8 U.S.C.

§ 1252(b)(1), Hernandez Argueta had thirty days, or until Monday, April 2, 2018, to

timely file the petition for review.     See Fed. R. App. P. 26(a)(1)(C).       Hernandez

Argueta’s petition for review, which was filed at the earliest on April 9, 2018, is clearly

untimely. Accordingly, we dismiss the petition for review for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                   PETITION DISMISSED




                                              2